Sam Cook, P. J.,
delivered the opinion of the court.
The appallants. instituted a suit in the circuit court of Washington county. The suit was in replevin, and it appears that the appellants were merchants doing a business in the city of Greenville, in the county of Washington. It appears from the record that appellants sold to the defendant, appellee, a bill of household goods, amounting in aggregate to the sum of one thousand seven hundred and ninety dollars and ninety cents; but it seems the defendant had reduced the original bill by making payments to the sum of five hundred and forty dollars and fifteen cents. The evidence shows that the defendant was a prostitute, and was conducting a house of ill fame in the segregated or red light district.
We think the record shows beyond question that the sellers knew, at the time of. the sale of the goods, that the items sold by them were bought for the purpose of furnishing a house of ill fame, and the jury were fully justified in " *514so finding. One of the members of the firm selling the furniture was the mayor of the city of Greenville, and. after a large part of the purchase price had been paid the mayor issued an order compelling the defendant and all others of her kind to close up their houses and leave town. It appears from the contract of sale that the appellee could not remove her furniture without the consent of the sellers and, appellee being- unable to pay the balance due, this action was instituted by the appellants. It seems quite clear that the jury believed that the seller knew for what purpose the furniture was bought, and to what use it was put, and the evidence warranted, if not compelled, such belief.
“The whole contract is against public policy, an offense against morality, and absolutely void.” Mitchell v. Campbell, 111 Miss. 806, 72 So. 231.
Judge Stevens speaking for1 this court in the case just quoted, went fully into the principles involved in that and in this case, and committed us to the doctrine that the court will not lend its aid to such immoral and unlio'ly transactions. See, also, Standard Furniture Co. v. Van Alstine, 22 Wash. 670, 62 Pac. 145, 51 L. R. A. 889, 79 Am. St. Rep. 960.

Affirmed.